Citation Nr: 0824017	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  The veteran, who 
had active service from August 1950 to April 1952, appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.  


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125- 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in December 2004 and March 2006.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board acknowledges a recent decision from the 
United States Court of Appeals for Veteran's Claims (Court) 
that provided additional guidance of the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Court has also 
indicated that in a claim for a higher initial evaluation 
after the claim for service connection has been substantiated 
and allowed, as is the situation in this case, that further 
notice is not required.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and the duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of background, a September 2004 rating decision 
granted service connection for the veteran's PTSD and 
assigned an evaluation of 30 percent under Diagnostic 
Code 9411.  The veteran expressed disagreement with this 
evaluation and began this appeal.

As provided by the Schedule for Rating Disabilities, a 
10 percent evaluation is provided for PTSD that causes an 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  
 
A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to compete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).   Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score. 
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DSM-IV.

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores from 41 to 50 reflect serious 
symptoms (suicidal ideation, severe obsessive rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV.

Vet Center records document visits made by the veteran from 
August 2004 through November 2004.  

A September 2004 Vet Center Intake record was prepared by a 
counselor and a team leader/clinical coordinator, both 
licensed clinical social workers (LSCWs).  The report stated 
that, after returning from Korea, the veteran found himself 
to be withdrawn from others, with the exception of his wife 
and children.  He described himself as being shut down and 
cold.  The veteran coped with his PTSD symptoms by staying 
busy and raising 11 children.  After his wife died in April 
2000, he noticed an increased in combat-related nightmares 
and intrusive thoughts about the war.  He tried to stay busy 
with projects around the house and activities with his adult 
children, but had been unsuccessful.  He said that his wife 
was the only person who was able to comfort him with his 
nightmares and sleep disorders since Korea.  He reported that 
he was close to his grown children, a condition that helped 
him cope.  The examiners assessed the veteran with PTSD, 
chronic, and military related, along with a not otherwise 
specified depression disorder, unrelated to service.  The 
report noted the veteran's past history of stroke, 
hypothyroidism, and arthritis.  The examiners determined that 
the veteran's then current problems of finding a primary 
support group outside of his immediate family and financial 
stressors due to lack of retirement savings, contributed to 
his disorders.  The examiners assigned a GAF score of 48.  

A September 2005 VA PTSD examination, authored by a clinical 
psychologist working in the PTSD clinic, noted that the 
veteran reported having disturbing dreams once or twice a 
month, occurring two or three times over the course of the 
same night on each occasion.  He said that he had intrusive 
thoughts about the war, happening when he saw something on 
the television news or smelled something that reminded him of 
his service time.  He says that he was mostly an "up" 
person, but that staying that way was becoming more 
difficult.  He kept music playing in the house throughout the 
day because it kept him from being in a bad mood.  He 
exhibited a good attitude toward social interactions and 
received social support from his children, girlfriend, and 
friends.  

The mental status examination reported that while the veteran 
reported his mood to be "up," he appeared dysthemic and 
anxious.  His thought processes appeared goal-directed and 
his speech exhibited a normal rate and rhythm.  He showed 
orientation as to person, place and date.  In his assessment, 
the examiner stated that the veteran had PTSD related to the 
veteran's combat experiences in Korea, evidenced by his 
Purple Heart.  

In making his determination, the examiner noted that he had 
reviewed the veteran's case file, DD Form 214, and medical 
history.  The examiner also noted referring to the results of 
a full battery of psychometric tests, conducted in December 
2004, in making his diagnosis.  The report indicates that the 
results of these tests, in the opinion of the examiner who 
conducted them, did not support the existence of any clinical 
disorder.  In listing his impressions after a review of the 
evidence, the examiner reported the veteran had well-honed 
coping skills that he had used to make a relatively fair 
adjustment from military life.  The report noted the 
veteran's long-term relationship with his late wife, his 
parenting skills, and that he was, for the most part, 
socially competent.  However, as the veteran had aged, his 
ability to manage his PTSD symptoms had become more 
difficult.  The examiner found that the veteran exhibited 
symptoms such as intrusive thoughts, sleep disturbances, 
hypervigilance, and a need to avoid the television news due 
to stories that might reminded him of his service time.  The 
examiner found that, at this time, his psychosocial 
impairment was mild to moderate and assigned a Global 
Assessment of Functioning (GAF) score of 55.  

In a statement included on his VA Form 9, the veteran stated 
that his condition more closely resembled the criterion for a 
50 percent rating for PTSD.  He said that his sleep 
interruption had become worse, affecting him five nights a 
week.  He also stated that he was unable to have any kind of 
social relationship with anyone other than a known combat 
veteran and reported panic attacks occurring at least once a 
week, but usually more often.  

During a June 2007 VA PTSD examination, performed by a 
psychiatrist, the veteran reported having disturbing dreams 
one to three times per week and that the dreams were becoming 
more vivid.  As a result, he was having greater physical 
reactions to the dreams, resulting in physical injuries.  He 
reported getting out of bed once during a dream and breaking 
his toe.  Another time, he pulled on his recliner during a 
dream, fell over and hurt his neck.  The veteran said that he 
still had intrusive thoughts during the daytime, triggered by 
sights or smells that reminded him of Korea.  He reported 
instances of hypervigilance, causing him difficulty in 
sleeping, but denied significant irritability or anger.  The 
veteran was not being treated for his condition, nor had he 
been given any further medication after an initial 
prescription to aid with his sleeping.  The veteran reported 
having good relationships with his family and his many 
friends.  He continued to participate in multiple hobbies two 
to three times a week including bowling and playing cards 
with friends.  The veteran denied any suicidal or violent 
behavior.  

The mental status examination reported that the veteran's 
overall state was euthymic and that he displayed no 
impairment of thought process or communication.  He 
maintained good eye contact and exhibited no evidence of 
delusions or hallucinations.  The examiner noted that the 
veteran was oriented as to person, time, and place; and that 
his concentration was poor, but his memory was intact.  While 
the veteran reported acute anxiety, particularly when 
triggered by events in his environment reminiscent of his 
time in the military, the examiner found that these moments 
of anxiety did not meet the criteria for panic attacks.  The 
veteran's sleep was very poor, primarily due to recurrent 
nightmares.  

Prior to making his diagnosis, the examiner noted that he had 
reviewed the veteran's claims files and medical records, and 
interviewed the claimant.  In assessing the veteran's PTSD, 
the examiner stated that the veteran's symptoms appeared 
unchanged from the September 2005 examination with the 
exception of his nightmares having become more vivid and 
frequent.  In his impressions, the examiner stated that his 
social functioning appeared to be at the same level as it was 
in September 2005.  The report noted that the veteran also 
had an elevated prostate specific antigen, joint pain in the 
left shoulder region, dyslipidemia, hypothyroidism, vertigo, 
arthritis, knee arthralgia, and radiculopathy.  In reporting 
the psychosocial and environmental factors contributing to 
the disorder, the examiner wrote the word "moderate."  The 
examiner diagnosed the veteran with PTSD and assigned a GAF 
score of 55.  

As part of its duties, the Board that must assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Reviewing the PTSD 
diagnoses in the record, the Board finds that the VA 
examinations have more probative value in this matter than 
the Vet Center intake report.  

In this regard, the Board notes that the Vet Center examiners 
were LCSWs, not psychiatrists or psychologist.  Their report 
contains no indication that they had reviewed the veteran's 
medical records or claims file or conducted any diagnostic 
testing prior to making their determinations.  The examiners 
assigned a GAF score of 48 to the veteran's conditions, 
indicative of serious symptoms.  In their diagnosis, the 
examiners based this score on the existence of a non service-
connected depressive disorder, in addition to the veteran's 
service-connected PTSD.  They also found that the veteran's 
mental disorders were caused, in part, by problems with a 
primary support group outside of his immediate family and 
financial stressors caused by a lack of retirement.  

The Board notes that the VA examinations were conducted more 
recently, in September 2005 and June 2007 respectively, and 
were written by a psychologist and a psychiatrist.  Both 
examiners had access to the veteran's case file and medical 
records, and utilized the results of diagnostic testing in 
making their determinations.  Both of their reports indicated 
that the veteran had developed an active social life and did 
not report any financial problems.  Neither examiner 
diagnosed the veteran as having a separate depression 
disorder in addition to the PTSD that would contribute to a 
lower GAF score than the 55 assigned after each examination.  
Considering the VA examiners' levels of expertise, the noted 
review of the veterans' records, the thoroughness of the 
examinations used in making the determination, and the 
persuasiveness of their opinions as to the veteran's current 
condition, the Board finds the VA examinations to have 
greater probative value than the Center intake report.  See 
Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating 
that the Board may determine the probative value of medical 
opinions based on their detail, the persuasiveness of their 
opinions, and the physicians' access to the veteran's medical 
records).  

After reviewing the record, the Board is of the opinion that 
the veteran is entitled to a 30 percent evaluation for his 
PTSD.  The medical evidence indicates that the veteran is 
experiencing sleep disturbances due to recurrent nightmares.  
He also is prone to intrusive thoughts regarding the war, 
causing him anxiety.  Neither VA PTSD examination indicated 
that the veteran experiences any deficiencies in routine 
behavior or social competence due to the disorder.  The Board 
notes that both PTSD examiners assigned a GAF score of 55, 
indicating moderate symptoms of a mental disorder, in keeping 
with the 30 percent evaluation.  As such, the Board finds 
that the evidence of the record sufficiently indicates that 
the veteran is entitled to a disability rating for PTSD of 30 
percent. 

Based on this record, the Board finds that the evidence does 
not demonstrate that the veteran's PTSD more nearly 
approximates the criteria for the next higher 50 percent 
evaluation.  The criteria set forth for a 50 percent 
evaluation generally describe a more serious disability, and 
the veteran's condition does not manifest any of the symptoms 
provided as examples of the criteria to be contemplated for 
the next higher evaluation.  The medical evidence does not 
indicate that the veteran's PTSD symptoms have created a 
difficulty in establishing and maintaining effective social 
relationships.  The examiners did not find impairments to the 
veteran's short and long term memory, judgment, or abstract 
thinking.  As noted specifically in the June 2007 
examination, although the veteran describes episodes of acute 
anxiety, these episodes do not meet the medical criteria to 
be labeled panic attacks.  In addition, no evidence exists in 
the record showing that he exhibited a flattened affect or 
that his speech was circumstantial, circumlocutory, or 
stereotyped.  Therefore, the Board concludes that the veteran 
is not shown to be entitled to a 50 percent evaluation for 
his PTSD.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


